*829ORDER
PER CURIAM.
Appellant, Timothy Anderson (“defendant”), appeals the judgment of the Circuit Court of the City of St. Louis, following a jury trial, finding him guilty of voluntary manslaughter, section 565.023, RSMo 2000,1 and armed criminal action, section 571.015. Defendant was sentenced to two concurrent terms of fifteen years imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000, unless otherwise indicated.